Citation Nr: 9907010	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran had active service from 
January 1940 to July 1945 and from May 1946 to November 1947. 


FINDINGS OF FACT

1.  In a May 1962 decision, the Board denied the veteran 
service connection for arthritis; in an unappealed rating 
decision of October 1985, the denial of service connection 
for arthritis was continued.

2.  The evidence received since the October 1985 decision is 
cumulative in nature; it is not so significant by itself or 
in connection with the evidence previously of record that it 
must be considered in order to fairly decide the merits of 
the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for service connection for arthritis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
arthritis because it was manifested within a year of his 
discharge from service, as evidenced by the statement of Dr. 
Pigman.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Additionally, service connection may be granted for 
any disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (1998). 

Service incurrence of arthritis may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Service connection for arthritis was denied in a Board 
decision of May 1962.  The Board noted that service medical 
records were negative for evidence of arthritis, that Dr. 
Pigman reported treating the veteran for arthritis from 
February to April 1948, that the veteran was treated in 1949 
for acute rheumatic fever and that he was treated in 1961 for 
probable rheumatoid arthritis.  The evidence then of record 
also included lay statements, statements of the veteran, a 
transcript of the veteran's hearing at the RO in 1962 and the 
report of a field investigation, to include a deposition of 
Dr. Pigman.  The Board noted that Dr. Pigman had no records 
documenting his treatment of the veteran for arthritis and 
that the dates of treatment reported by Dr. Pigman were based 
upon information provided by the veteran.  The Board 
concluded that arthritis was not incurred in or aggravated by 
service and that the incurrence or arthritis during service 
could not be presumed.  

Thereafter, medical evidence relating to treatment of the 
veteran for arthritis in the 1980's was added to the record.  
In an unappealed rating decision of October 1985, the RO 
continued the denial of service connection for arthritis, 
noting that the evidence added to the record related to 
treatment of the veteran many years after his discharge from 
service. 

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  Evans v. Brown, 9 
Vet.App. 273, at 284 (1996). 

The only medical evidence added to the record since the 
October 1985 rating decision is a June 1997 statement of 
Richard F. Park, M.D., which essentially indicates that the 
veteran has extensive osteoarthritis.  Dr. Park did not 
address the etiology of the arthritis.  Since medical 
evidence of the presence arthritis many years following the 
veteran's discharge from service was previously of record, 
this statement is essentially cumulative in nature.  It is 
not material since it does not address the etiology of the 
arthritis.  

A September 1981 Social Security Administration award 
certificate indicating that the veteran was awarded 
disability benefits from December 1980 was also added to the 
record.  Since this certificate does not specify the 
disability or disabilities upon which the award was based and 
relates to the presence of disability or disabilities decades 
following the veteran's discharge from service, it is not 
material.  The Board notes that the veteran has not alleged 
that additional information supportive of his VA claim is in 
the possession of the Social Security Administration and has 
not requested VA to obtain records from the Social Security 
Administration.  Therefore, the Board has determined that a 
remand for the purpose of obtaining records from the Social 
Security Administration is not in order. 

The other evidence added to the record consists of the 
veteran's own statements.  These statements are similar to 
those provided by the veteran in support of his earlier 
attempts to establish service connection for arthritis.  
These statements are redundant.  Therefore, they are not new. 

Therefore, the Board must conclude that new and material 
evidence has not been received to reopen the veteran's claim 
for service connection for arthritis.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for arthritis 
is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

